Name: Commission Regulation (EEC) No 2974/79 of 21 December 1979 amending Regulation (EEC) No 571/78 on the system of import and export licences for beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/4929 . 12. 79 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2974/79 of 21 December 1979 amending Regulation (EEC) No 571 /78 on the system of import and export licences for beef and veal Article 2 Article 2 is replaced by the following text : 'Article 2 1 . (a) Import licences shall be valid for 90 days from their date of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 . (b) Nevertheless , licences confirming entitle ­ ment to one of the special import arrange ­ ments referred to in Article 13 or 14 of Regulation (EEC) No 805/68 , or in Article 10 (a) of this Regulation , shall be valid for 90 days from their actual date of issue . 2 . Import licences with advance fixing of the levy, referred to in Article 16 (2) of Regulation (EEC) No 805/68 , shall be valid with effect from their date of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 : (a) for 30 days for products falling within subheading 02.01 A II a) of the Common Customs Tariff ; (b) for 60 days for products falling within subheading 02.01 A II b) of the Common Customs Tariff , originating in and coming from third countries outside Europe ; (c) for 45 days for products falling within subheading 02.01 A II b) of the Common Customs Tariff and not covered under (b) above . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 291 6/79 (2 ), and in particular Articles 15 (2) and 16 (4) and (25) thereof, Whereas Regulation (EEC) No 2916/79 extended the arrangements for fixing the levy in advance to imports from certain non-member countries which have signed relevant agreements with the Community ; whereas the period of validity of licences for these imports should be adapted accordingly and the infor ­ mation to be given on such licences should be laid down ; Whereas Commission Regulation (EEC) No 2972/79 (3 ) has established the way the arrangements shall be applied for the import of high-quality beef and veal from certain non-member countries ; whereas detailed rules concerning the issue of import licences in respect of products from the United States of America are needed ; Whereas the Commission must be regularly informed of the level of trade in beef and veal , with a view to the most efficient possible management of the market ; Whereas, therefore, it is necessary to adopt certain provisions of Commission Regulation (EEC) No 571 /78 (4 ), as last amended by Regulation (EEC) No 2649/79 (5 ) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 571 /78 is hereby amended in accordance with the provisions of this Regulation . Article 3 Article 6 is replaced by the following text : Article 6 Sections 13 and 14 of applications for import licences with advance fixing of the levy and of the licences themselves shall bear one of the following endorsements : 1 . "ARGENTINA" or "URUGUAY", in the case referred to in Article 2 (2) (a ) ; (!) OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2 ) OJ No L 329 , 24 . 12 . 1979 , p . 15 . ( 3 ) See page 37 of this Official Journal . (4 ) OJ No L 78 , 22 . 3 . 1978 , p. 10 . (5 ) OJ No L 304, 30 . 11.1 979 , p. 7 . No L 336/50 Official Journal of the European Communities 29 . 12. 79 Levy suspended  Licence valid in respect of . . . (quantity in figures and in words) kg" ; "Prelevement suspendu  Certificat valable pour . . . (quantitÃ ©s en chiffres et en lettres) kilo ­ grammes" ; 2 . ARGENTINA" or "AUSTRALIA" or "NEW ZEALAND" or "URUGUAY", in the case referred to in Article 2 (2) (b) ; 3 . "ROMANIA" in the case referred to in Article 2 (2) (c). The licence shall carry with it an obligation to import from the country in question .' Aussetzung der AbschÃ ¶pfung  Lizenz gÃ ¼ltig fÃ ¼r . . . (Menge in Zahlen und Buchstaben) kg" ; Sospensione del prelievo  Titolo valido per . . . (quantitativo in cifre e in lettere )kg" ; "Heffing geschorst  Certificaat geldig voor . . . (hoeveelheid in cijfers en letters) kg",Article 4 " Importafgift suspenderet  Licens gyldig for (mÃ ¦ngde med tal og bogstaver) kg".' Article 5 In Article 11 ( 1 ) and (5) 'Articles 8 to 10 ' is replaced by 'Articles 8 to 10a'. The following Article 10a is inserted : 'Article 10a 1 . In order to qualify for the special import arrangements referred to in Article 1 (d) of Regula ­ tion (EEC) No 2972/79 : (a) the licence application or applications lodged by any one applicant party shall relate to a total quantity corresponding to not less than five tonnes of meat by product weight, and not more than 10 % of the quantity fixed in accor ­ dance with Article 7 of Regulation (EEC) No 2972/79 , for the arrangements in question and for the quarter during which the licence appli ­ cation is lodged ; (b) Section 12 of the licence application and of the licence itself shall contain one of the following endorsements : "High-quality beef/veal (Regulation (EEC) No 2972/79)" ; Article 6 Article 13 is replaced by the following text : Article 13 On the first, 11th and 21st day of each month , the Member States shall notify the Commission , by product, of any quantities in respect of which , during the 10 days preceding the date of such communication, they issued : (a) import licences, giving separate figures for each of the licences specified in Article 2 ( 1 ) (a) and (b); (b) import licences, giving separate figures for each State , country or territory of origin as referred to in Article 7 ( 1 ) (b) ; (c ) import licences with advance fixing of the levy, giving separate figures for each country of origin as referred to in Article 6 ; (d) export licences with advance fixing of the refund , specifying the destination of the products where Article 5 ( 1 ) applies ; (e) export licences as referred to in Article 2 of Regulation (EEC) No 2973/79 ; ( f) other export licences .' Viande bovine de haute qualitÃ © ( rÃ ¨glement (CEE) n0 2972/79)" ; QualitÃ ¤tsrindfleisch (Verordnung (EWG) Nr. 2972/79)" ; Carni bovine di alta qualitÃ ( regolamento (CEE) n . 2972/79)" ; Kwaliteitsrundvlees (Verordening (EEG) nr . 2972/79)" ; OksekÃ ¸d af hÃ ¸j kvalitet ( forordning (EÃF) nr. 2972/79)". 2 . Suspension of the levy shall not apply in respect of , that quantity of imported product which , on account of the tolerance, exceeds the quantity indicated in Section 20 of the import licence . For the purpose of the above subparagraph , Section 20 of the licence shall contain one of the following endorsements : Article 7 This Regulation shall enter into force on 1 January 1980 . 29 . 12 . 79 Official Journal of the European Communities No L 336/ 51 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1979 . For the Commission Finn GUNDELACH Vice-President